

FIRST AMENDMENT TO STANDSTILL AND AMENDMENT AGREEMENT


THIS FIRST AMENDMENT TO STANDSTILL AND AMENDMENT AGREEMENT (this “First
Amendment”) is made and entered into effective as of April 15, 2020, by and
among UNIT CORPORATION, a Delaware corporation (“Unit”), UNIT DRILLING COMPANY,
an Oklahoma corporation (“Unit Drilling”), UNIT PETROLEUM COMPANY, an Oklahoma
corporation (“Unit Petroleum”) (Unit, Unit Drilling and Unit Petroleum, together
with each of their respective successors and permitted assigns, is each,
individually, called a “Borrower”, and, collectively, jointly and severally, the
“Borrowers”), and BOKF, NA dba Bank of Oklahoma, as administrative agent for the
Lenders (the "Administrative Agent"), on behalf of the Required Lenders (as
defined in the Existing Credit Agreement (as defined below)) party to the
Existing Credit Agreement (each, individually a "Lender" and, collectively, the
"Lenders").


R E C I T A L S


A.The Borrowers, the Lenders and the Administrative Agent heretofore entered
into: (i) that certain Standstill and Amendment Agreement dated March 11, 2020
(the “Existing Standstill Agreement); and (ii) that certain Senior Credit
Agreement dated as of September 13, 2011, as amended by the First Amendment and
Consent to Senior Credit Agreement dated as of September 5, 2012, the Second
Amendment and Consent to Senior Credit Agreement dated as of April 10, 2015, the
Third Amendment to Senior Credit Agreement dated as of April 8, 2016, the Fourth
Amendment to Senior Credit Agreement dated as of April 2, 2018, the Fifth
Amendment to Senior Credit Agreement dated October 18, 2018, and the Existing
Standstill Agreement (and as the same has been further amended, modified or
supplemented prior to the date hereof, collectively, the "Existing Credit
Agreement"; the Existing Credit Agreement, as amended by this First Amendment,
collectively, the “Credit Agreement”).


B.The Borrowers, the Required Lenders and the Administrative Agent desire to
amend the Existing Standstill Agreement, as and to the extent expressly provided
for in this First Amendment.


C.Each of the Credit Parties will receive substantial and valuable consideration
and economic benefits from the agreements being made by Administrative Agent and
the Lenders hereunder, upon the terms and conditions set forth in this First
Amendment.


NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


A G R E E M E N T S


1.Recitals; Capitalized Terms. The recitals set forth above are incorporated
herein with the same force and effect as if set forth at length herein below.
The term “Standstill Agreement” as used in this First Amendment (and the term
“this Agreement” as set forth within the Existing Standstill Agreement), shall
hereafter mean the Existing Standstill Agreement, as amended by this First
Amendment. The term “Credit Agreement” as used in this First Amendment (and the
term “this Agreement” as set forth within the Existing Credit Agreement), shall
hereafter mean the Existing Credit Agreement, as amended by this First
Amendment. Unless otherwise expressly defined herein, all capitalized terms used
herein shall have the respective meanings ascribed to such terms pursuant to the
1

--------------------------------------------------------------------------------



Existing Credit Agreement, including, without limitation, and as applicable,
pursuant to the Existing Standstill Agreement.


2. Certain Amended and Modified Definitions. The following capitalized terms (as
heretofore set forth within the Existing Standstill Agreement), for the purposes
of both the Standstill Agreement and the Credit Agreement, shall have the
following amended and modified meanings, and Section 1.2 of the Existing
Standstill Agreement is hereby amended and modified, accordingly as follows:

“Standstill Agreement” shall mean that certain Standstill and Amendment
Agreement dated March 11, 2020 among the Credit Parties, Administrative Agent
and the Lenders party thereto, as amended by that certain First Amendment to
Standstill and Amendment Agreement dated April 15, 2020 among the Credit
Parties, Administrative Agent and the Lenders party thereto (as the same may be
amended, modified, replaced, amended and restated and supplemented form time to
time).


"Standstill Period" shall mean the period commencing on the Standstill Effective
Date and continuing until the earlier of: (i) the receipt by any Credit Party
from the Administrative Agent of notice of the occurrence of any Termination
Event, and (ii) 3:00 p.m. Central time on April 17, 2020.


3. General Release. IN CONSIDERATION OF, INTER ALIA, THE ADMINISTRATIVE AGENT’S
AND THE LENDERS’ AGREEMENTS AND CONSIDERATION AS SET FORTH IN THE STANDSTILL
AGREEMENT (AS AMENDED HEREBY), INCLUDING, WITHOUT LIMITATION, ADMINISTRATIVE
AGENT’S AND THE LENDERS’ AGREEMENTS TO MODIFY THE CREDIT AGREEMENT (AS AMENDED
HEREBY) AS DESCRIBED IN THE STANDSTILL AGREEMENT (AS AMENDED HEREBY), EACH
CREDIT PARTY HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND
WITHOUT RESERVE, RELEASES AND FOREVER DISCHARGES EACH OF THE ADMINISTRATIVE
AGENT, THE LENDERS, CO-SYNDICATION AGENTS, LC ISSUER, AND EACH OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS,
ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND
INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS,
CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS,
DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, KNOWN
OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR
HEREAFTER ASSERTED (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR
ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED
PARTIES, IN EACH CASE, ON OR PRIOR TO THE EFFECTIVE DATE OF THIS FIRST
AMENDMENT, AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY
WAY CONNECTED TO ANY OF THE STANDSTILL AGREEMENT (AS AMENDED HEREBY), THE CREDIT
AGREEMENT (AS
2

--------------------------------------------------------------------------------



AMENDED HEREBY), ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED MATTERS”). THE BORROWERS, BY
EXECUTION HEREOF, ON BEHALF OF THEMSELVES AND ON BEHALF OF EACH OTHER CREDIT
PARTY, EACH HEREBY ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS IN THIS SECTION 3
ARE INTENDED TO COVER AND BE IN FULL SATISFACTION FOR ALL OR ANY ALLEGED
INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE RELEASED MATTERS. THE
PROVISIONS OF THIS SECTION 3 SHALL SURVIVE THE TERMINATION OF THE STANDSTILL
AGREEMENT (AS AMENDED HEREBY), THE CREDIT AGREEMENT (AS AMENDED HEREBY), AND THE
OTHER LOAN DOCUMENTS.


4. Miscellaneous:


A. No Waiver. Notwithstanding any of the foregoing, the standstill granted by
the Administrative Agent and the Lenders pursuant to the Standstill Agreement
(as amended hereby) shall not constitute and shall not be deemed to constitute a
waiver or release of (x) any Default, Event of Default, or occurrence of any
Material Adverse Event, or (y) any other fact, event or occurrence under the
Credit Agreement or any other Loan Document (whether now or hereafter existing,
and whether or not now or hereafter known by Administrative Agent or any Lender
to be existing). Administrative Agent and the Lenders hereby expressly reserve
and preserve all of their respective rights and remedies (whether pursuant to
the Credit Agreement or any other Loan Document, the UCC, at law, in equity or
otherwise) respecting any and/or all such Defaults, Events of Default and/or
other facts, events, occurrences and other matters, subject only to the
applicable terms and conditions of the Standstill Agreement (as amended hereby).


B. Conflict; Ratification. To the extent of any conflict or inconsistency
between the terms and conditions of this First Amendment, and the terms and
conditions of the Existing Standstill Agreement or the terms and conditions of
the Existing Credit Agreement, the terms and conditions of this First Amendment
shall govern and control. Except to the extent otherwise expressly modified
hereby, the terms and conditions of both the Existing Standstill Agreement and
the Existing Credit Agreement shall remain unchanged and of full force and
effect and are hereby ratified by the undersigned parties.


C. Counterparts. This First Amendment may be executed in any number of
counterparts; each such counterpart hereof shall be deemed to be an original,
but all such counterparts together shall constitute but one agreement.
Signatures to this First Amendment transmitted by facsimile or by e-mail in .pdf
or .tif format shall be valid and effective as an original to bind the party so
signing for all intents and purposes hereunder.


D. Interpretation; Governing Law. The section headings set forth in this First
Amendment are for convenience of reference only, and do not define, limit or
construe the contents of such sections. THIS FIRST AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS (BUT NOT THE RULES GOVERNING
CONFLICTS OF LAWS) OF THE STATE OF OKLAHOMA AND SHALL BE PERFORMABLE IN TULSA
COUNTY, OKLAHOMA. The provisions of (i) Article 17 of the Existing Credit
Agreement, and (ii) Article 7 of the Existing Standstill Agreement,
respectively, shall apply to this First Amendment, mutatis mutandis.


[SIGNATURES FOLLOW ON THE NEXT PAGES]











3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.


BORROWERS:


UNIT CORPORATION, a Delaware corporation,
UNIT PETROLEUM COMPANY, an Oklahoma corporation,
UNIT DRILLING COMPANY, an Oklahoma corporation,


By: /s/ Mark E. Schell
Mark E. Schell, as Senior Vice President, Secretary & General Counsel of each of
UNIT CORPORATION,
UNIT PETROLEUM COMPANY, and
UNIT DRILLING COMPANY


8200 South Unit Drive
Tulsa, Oklahoma 74132-5300
Attention: Mark Schell
Telephone: (918) 493-7700
Facsimile: (918) 493-7711








Signature Page to First Amendment to Standstill Agreement

--------------------------------------------------------------------------------



BOKF, NA dba Bank of Oklahoma, as LC Issuer, as Administrative Agent, and as a
Lender, on behalf of the Required Lenders


By: /s/ Matt Chase
Matt Chase
Senior Vice President





101 East Second Street
Bank of Oklahoma Tower - 8th floor/Energy Department One Williams Center
Tulsa, Oklahoma 74172
Telephone: (918) 588-6641
Facsimile: (918) 588-6880
Signature Page to First Amendment to Standstill Agreement